Citation Nr: 0115172	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-01 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected disability pension benefits.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that the appellant 
did not meet the basic eligibility requirements for 
nonservice connected disability pension benefits.  A notice 
of disagreement was received in December 2000, a statement of 
the case was issued in January 2001 and a substantive appeal 
was received in April 2001.


FINDING OF FACT

The appellant had service from May 1946 to March 1949 as a 
member of the Philippine Scouts with no other military 
service. 


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Of record is an Enlisted Record and Report of Separation 
Honorable Discharge (WD AGO Form 53) which shows that the 
appellant had service as a Philippine Scout from May 1946 to 
March 1949.  The appellant does not contest this report.  In 
fact, in a letter received in October 2000 the appellant 
referred to his service as a "new Philippine Scout" during 
this time period.  No other military service has been claimed 
by the appellant.  Accordingly, the Board finds that the WD 
AGO Form 53 issued by the service department is dispositive 
of the issue on appeal.  It appears to be genuine and the 
information contained therein is not disputed by the 
appellant or is there otherwise a reason to question the 
accuracy of the information contained therein.  It clearly 
shows service which does not qualify for VA pension benefits 
under applicable law.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As discussed above, all evidence necessary to make a 
determination is of record and there has been no assertion by 
the appellant that any additional evidence which might 
support his claim is available.  Further, the appellant has 
been notified of the applicable laws and regulations which 
set forth the criteria for legal entitlement to VA pension 
benefits.  The discussions in the RO's November 2000 letter 
and the statement of the case have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought. The Board therefore finds that the 
notice requirements of the new law have been met.  

Furthermore, under the circumstances of this case, where 
there has been substantial compliance with the VCAA, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. at 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As 
previously discussed, the appellant has no legal entitlement 
to the benefits sought because of the lack of "veteran" 
status.  Thus, because this claim lacks legal merit, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



